Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (5,358,470).
Claim 1, Johnson discloses an apparatus, comprising:
an article of clothing worn by a user (harness or belt 4); and
an elongated sleeve (wrist support 10) detachably coupled (VELCRO fastener material 32, 34) an abdominal region of the article of clothing (4), the sleeve forming a hollowed interior for receiving and encompassing a portion of the user’s forearm (figures 1 and 7; column 4, lines 33-43 – Johnson teaches that the webbing width and the resultant length of the support 10 may be varied as desired).
It is noted:                     
The preamble -- A sports ball throwing training apparatus -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 3, Johnson shows the arm sleeve (10) comprises a strip of hook and loop material (32, 34) for attaching to the article of clothing (4; figure 1).
Claim 4, Johnson shows the article of clothing (4) comprises a T-shirt (the broadest reasonable interpretation of T-shirt would include harness shown in figure 7) overlaid with hook and loop material (12, 14) for attachment with the strip of hook and loop material (32, 34) on the arm sleeve (10).
Claim 5, Johnson shows the arm sleeve (10) is configured to remain coupled to the article of clothing.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 6, Johnson shows the arm sleeve (10) is configured to detach from the article of clothing.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 7, Johnson discloses an apparatus comprising:
a waistband (harness or belt 4) adapted to be worn around the waist of a user; and
an elongated sleeve (wrist support 10) detachably coupled (VELCRO fastener material 32, 34) to the waistband (4), the sleeve forming a hollowed interior for receiving and encompassing a portion of the user’s forearm (figures 1 and 7; column 4, lines 33-43 – Johnson teaches that the webbing width and the resultant length of the support 10 may be varied as desired).
It is noted:                     
The preamble -- A sports ball throwing training apparatus -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 9, Johnson shows the arm sleeve (10) comprises a strip of hook and loop material (32, 34) for attaching to a portion of the waistband (4; figure 1).
Claim 10, Johnson shows the waistband (10) is overlaid with hook and loop material (12) for attachment with the strip of hook and loop material (32, 34) on the arm sleeve (10).
Claim 11, Johnson shows the arm sleeve (10) is configured to remain coupled to the waistband.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 12, Johnson shows the arm sleeve (10) is configured to detach from the waistband.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (5,358,470) in view of 
Claim 2, Johnson shows the arm sleeve (10) is made of elastic fabric webbing 30. Johnson discloses the claimed device with the exception of the material i.e. neoprene.  It would have been obvious to one having ordinary skill in the art to have formed Johnson’s sleeve from a material such as neoprene, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.
Claim 8, Johnson shows the arm sleeve (10) is made of elastic fabric webbing 30. Johnson discloses the claimed device with the exception of the material i.e. neoprene.  It would have been obvious to one having ordinary skill in the art to have formed Johnson’s sleeve from a material such as neoprene, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.


Response to Arguments
Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive.  With regards to the 102(b) rejection: applicant asserts:
Johnson fails to teach each and every element recited in amended claims 1 and 7. In particular, independent claims 1 and 7 are directed to a sports ball throwing training apparatus having an "arm sleeve is configured to permit the user's forearm along with a sports ball held by the user to translate axially through the hollowed interior as the user withdraws the user's forearm from the arm sleeve and winds-up to throw the ball forward." This limitation is not taught nor suggested by Johnson. In fact, Johnson actually teaches away this this limitation, as Johnson is directed to an assembly for immobilizing a shoulder, where "a portion of the fastener 34 mates with the fastener region 12 at the belt 4 to retain the wrist support to the belt 4," and where the "ability of the wrist support 10 to stretch minimizes possible release of the fastener material 34 from the belt 4 with normal body movement." In other words, the wrist support 10 taught in Johnson is configured retain a user's forearm in a certain position and, further, to remain fastened to belt 4 instead of being releasable during body movement. 

The Examiner respectfully disagrees with applicant’s position that Johnson fails to meet the claimed limitations.   Claims 1 and 7, recite “an elongated sleeve detachably coupled to an abdominal region of the article of clothing”.  Johnson meets this limitation, since the sleeve is detachably coupled to the waist band.  Claims 1 and 7 as presented do not require the attachment between the sleeve and the belt/article of clothing to be a quick-release type connection, wherein when in-use the sleeve detaches from the belt or article of clothing.  Additionally, claims 1 and 7 recite “ wherein the arm sleeve is configured to permit the user's forearm and a sports ball held by the user to translate axially through the hollowed interior as the user withdraws the user's forearm from the arm sleeve and winds-up to throw the ball forward”.  Again, Johnson’s sleeve is capable of allowing a user holding a ball to axially translate through the hollowed interior of the sleeve so that the user can withdraw his forearm from the sleeve.  As can be seen in figures 4 and 7 the sleeve is loosely holding a user’s forearm.  Furthermore, the sleeve and the belt are attached using VELCRO which given flexibility in forming a hollow interior when the sleeve is folded upon itself.  The device taught by Johnson is designed to accommodate different size users which means it has the ability to be adjusted to various sizes, by being able to do so, it is capable of being adjusted such that a user’s arm can be moved axially through the hollowed interior of the sleeve.  Claims 1 and 7 as presented only require a user to be capable of moving his arm through the interior of the sleeve.  Johnson’s device is capable of allowing a user to do that.
Furthermore, claims 1 and 7 as presented do not require the sleeve to slide or detach from the article of clothing during use.  Therefore, the limitation “wherein the position of the arm sleeve relative to the waistband indicates whether or not the user is throwing the sports ball with proper form” does not appear to correspond to the structure being claimed, since the claims merely require a sleeve to attach to an article of clothing which is capable of allowing a user to withdraw or move his arm from the interior of the sleeve.  The claims fail to establish how or when the alleged position of the sleeve changes with respect to the article of clothing.
Inconclusion, the Examiner is of the position that the Johnson patent reads on the pending claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
15 July 2022